Citation Nr: 1101986	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-45 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 

The Veteran had active air service from September 1952 until his 
retirement in February 1973.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

The issue of entitlement to service connection for a left 
ear disability as a result of frostbite has been raised by 
the record, but has not adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this issue and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND following the order section of this 
decision.


FINDING OF FACT

No hearing loss disability has been present during the pendency 
of this claim.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.385 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in November 2007 advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  The November 2007 
letter also provided the Veteran with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  Neither the Veteran nor 
his representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not 
been provided a VA examination in response to his claim of 
entitlement to service connection for bilateral hearing loss 
disability.  Additionally, no VA medical opinion has been 
obtained in response to this claim.  VA is obliged to provide a 
VA examination or obtain a medical opinion when: (1) there is 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there is 
evidence establishing that the Veteran suffered an event, injury 
or disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) the evidence indicates 
that the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran has bilateral hearing loss 
disability.  Therefore, the Board finds that the medical evidence 
currently of record is sufficient to decide the claim and no VA 
examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs show that at the time of his 
enlistement examination in September 1952, the Veteran checked 
"no" on the examination questionnaire when asked if he had 
experienced any ear trouble or hearing loss prior to service.  
The Veteran's ears and ear drums were noted to be clinically 
normal upon examination at the time of his entrance into active 
service.  In August 1956 the Veteran was afforded a reenlistment 
examination.  There is no indication from the examination report 
that the Veteran reported experiencing any sort of hearing loss 
symptoms at that time.  Additionally, the Veteran's ears and ear 
drums were noted to be clinically normal upon examination.  In 
November 1966, the Veteran was afforded a periodic examination.  
There is no indication from the examination report that the 
Veteran reported hearing loss symptoms at that time.  
Additionally, the Veteran was afforded an audiogram at the 
November 1966 periodic examination.  The audiogram results were 
as follows:

Hertz 
(Hz)
1000
2000
3000
4000
Right 
10
10
10
15
Left
5
5
5
15

In January 1972, the Veteran was afforded another periodic 
examination.  Again, at that time, the Veteran's ears and ear 
drums were noted to be clinically normal upon examination.  There 
is no indication from the examination report that the Veteran 
reported any hearing loss symptoms at that time.  Additionally, 
the Veteran was afforded an audiogram at the time of the January 
1972 examination.  The audiogram results were as follows:

Hertz 
(Hz)
1000
2000
3000
4000
Right 
-5
-5
-5
0
Left
-5
-5
0
0

In October 1972 he Veteran was afforded a separation examination.  
At that time, the Veteran checked "no" on the examination 
questionnaire when asked if he had experienced any ear trouble or 
hearing loss during active service.  Again, both his ears and ear 
drums were noted to be clinically normal upon examination.  There 
is no indication from the examination report that the Veteran 
reported experiencing any hearing loss symptoms at that time.  
The Veteran was also afforded an audiogram.  The results of the 
audiogram were as follows:

Hertz 
(Hz)
1000
2000
3000
4000
Right 
5
5
5
10
Left
5
5
5
20

Additonally, a review of the remaining STRS is negative for any 
complaints of or treatment for hearing loss while the Veteran was 
in active service.  Also, the audiometric testing results from 
the Veteran's active service do not show a significant shift in 
his hearing over the length of his service.  

A review of the Veteran's DD Form 214 shows that the Veteran's 
military occupational specialty (MOS) was administrative 
supervisor and chief clerk.  Additionally, the DD Form 214 
specifically states that the Veteran did not serve abroad in 
Indochina, the Republic of Vietnam, or Korea.  There is no 
indication from the Veteran's DD Form 214 that he was in a 
position in which he would have been exposed to excessive and 
hazardous noise.  In addition, the veteran has not claimed that 
he was exposed to hazardous noise while in active service.     

However, the Veteran has reported that prior to his February 1973 
retirement, he was referred to a civilian facility for an ear 
problem.  He reported that to his knowlegde, examination at that 
time revealed some sort of inner ear disorder that did not 
require treatment.  He reported that he has tried to obtain these 
records, but that they are unavailable.  The Board has found no 
reason to doubt the Veteran's credibility.  However, the presence 
of an unknown inner ear disorder does not establish the presence 
of hearing loss.  Additionally, there is no post-service medical 
evidence suggesting the presence of any hearing loss disability 
or inner ear disorder.  Moreover, the Veteran has not alleged 
that he has had a continuity of hearing loss symptoms since his 
discharge from service or that he has had any hearing loss 
symptoms during the period of this claim.  

The Court has held that the requirement for service connection 
that a current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, there is no lay or medical 
evidence of the presence of hearing loss disability at any time 
during the pendency of this claim.  Therefore, the claim must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for 
hypertension is decided.

The Veteran asserts that he had high blood pressure readings 
prior to his retirement from active service and that he was 
diagnosed with hypertension within one year of his retirement 
from active service.  

A review of the Veteran's STRs shows that at his January 1972 
periodic examination, it was noted on the examination report that 
the Veteran had labile blood pressure, rule out sustained 
hypertension.  In February 1972, the Veteran underwent serial 
blood pressure readings.  Under VA rating criteria, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1) 
(2010).

The Board notes that while the February 1972 serial blood 
pressure readings were high, they were not quite sufficient to 
meet the VA standard noted above.  However, following his 
retirement in February 1973, the Veteran was seen at the medical 
clinic at Andrews Air Force Base (AFB).  At that time, the 
Veteran was diagnosed with hypertension, "probably labile due to 
history."  There is no indication that this diagnosis was based 
on serial blood pressure readings.  In December 1976, the Veteran 
had another set of serial blood pressure readings done, which 
clearly showed hypertension.

The Veteran has reported that he still has hypertension for which 
he requires medication for control and that his hypertension has 
started to cause other medical problems in recent years.

In light of the Veteran's claim that he first was first told he 
had high blood pressure in service and that he now has 
hypertension, the STRs which show that the Veteran clearly had 
high blood pressure readings prior to his retirement from active 
service, and the diagnosis of hypertension based on serial blood 
pressure readings approximately 4 years following the Veteran's 
active service; the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
any currently hypertension, to include whether it had its onset 
during the Veteran's active service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine the nature and 
etiology of any currently present 
hypertension.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies must be 
performed.

Based upon the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present hypertension as to 
whether there is a 50 percent or better 
probability that it is etiologically 
related to the Veteran's active service, 
to include whether it had its onset during 
the Veteran's active service.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for 
hypertension based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


